*247Opinion by
Ekwall, J.
Government contended that inasmuch as there was noncompliance with the regulations governing shortage in unexamined packages (article 813, Customs Regulations of 1937), the importer cannot recover. Under the rulings laid down in Joseph Dixon Crucible Co. v. United States (14 Cust. Ct. 71. C. D. 914), and Abstract 50268, it was found that the importer’s failure to comply with the regulations does not preclude him from recovery where, as in the instant case, sufficient evidence has been produced to sustain the claim that the merchandise found in excess was enumerated on the invoice of an unexamined case and that duty was paid upon the same. The protest was therefore sustained.